Exhibit 10(v)

 

W.W. GRAINGER, INC.

EXECUTIVE DEATH BENEFIT PLAN

As amended and restated effective January 1, 2008

 

ARTICLE 1

PURPOSE

1.1  Purpose. The purpose of this W.W. GRAINGER, INC. EXECUTIVE DEATH BENEFIT
PLAN (the “Plan”) is to improve and maintain relations with a select group of
management employees (the “key employees”), to induce them to remain employed by
W.W. Grainger, Inc., its divisions or subsidiaries, and to provide an incentive
to them to not enter into competitive employment or engage in a competitive
business by providing supplemental survivor security benefits. All benefits
hereunder shall be paid solely from the general assets of the Company, and the
right of any Participant or Beneficiary to receive payments under this Plan
shall be as an unsecured general creditor of the Company. This Plan, as amended
and restated, is intended to comply with the requirements of Code Section 409A,
and shall apply to any Participant whose full benefit under the Plan was not
vested and finally determinable as of December 31, 2004. For any Participant
whose full benefit under the Plan was vested and finally determinable on or
before December 31, 2004, such benefit shall be governed by the terms of the
Plan as in effect on such date.

1.2  Construction. In construing the terms of the Plan, the primary
consideration shall be the Plan’s stated purpose, i.e., to provide certain
disability and survivors’ benefits and to supplement certain benefits from the
Company’s Group Insurance Plans.

ARTICLE 2

DEFINITIONS AND DESIGNATIONS

2.1  “Annual Compensation” shall mean the sum of:

(a)  the annual salary of the Participant determined by the Board of Directors
of the Company in effect on the Date Creating an Entitlement, and

(b)  the Participant’s target bonus under the Company’s Management Incentive
Program (which term shall be deemed to include such equivalent incentive bonus
programs as the Committee may recognize for purposes of this Plan) for the
calendar year in which the Date Creating an Entitlement occurs.

2.2  “Average Monthly Earnings” shall mean Annual Compensation divided by twelve
(12).

2.3  “Committee” shall mean the Compensation Committee of Management described
in Article VII hereof.



2.4  “Company” shall mean W.W. Grainger, Inc., an Illinois corporation, and its
divisions and subsidiaries.

2.5  “Date Creating an Entitlement” shall mean the Participant’s date of death
for benefits described in Section 4.1 or date of Separation from Service for
benefits described in Section 4.3. Notwithstanding, if a Participant’s annual
salary and/or target bonus under the Company’s Management Incentive Program is
significantly decreased while such Participant continues to be employed in good
standing by the Company, the Committee may, in its sole discretion, define Date
Creating an Entitlement for that Participant as the day immediately prior to the
effective date of such decrease.

2.6  “Disability” shall mean:

(a)  The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or

(b)  The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
the Company’s short term or long term disability plan; or

(c)  The Participant is determined to be totally disabled by the Social Security
Administration; or

(d)  The Participant is determined to be “disabled” under the Company’s long
term disability plan, provided that the definition of “disabled” under such long
term disability plan complies with the requirements of subsections (i) and (ii)
above.

2.7  “Early Retirement Date” shall mean the earliest of the date on which the
Participant:

 

(a)  attains age sixty (60),

 

(b)  attains age fifty-five (55) or older after completing ten (10) Years of
Service,

 

(c)  completes twenty-five (25) Years of Service, or

 

(d)  incurs a Disability.

 

2.8  “Forfeiting Act” shall mean the Participant’s fraud, dishonesty, willful
destruction of Company property, revealing Company trade secrets, acts of
competition against the Company or acts in aid of a competitor of the Company.

 

 

2

 

 



2.9  “Group Life Insurance Plan” shall mean the Company’s Group Term Life and
Accidental Death and Dismemberment Insurance Plan (or equivalent program as
recognized by the committee for purposes of this plan), as amended from time to
time.

2.10  “Normal Retirement Date” shall mean the date on which the Participant
attains age sixty-five (65).

2.11  “Participant” shall mean a person designated as such under Article III of
the Plan.

2.12  “Plan” shall mean the W.W. Grainger, Inc. Executive Death Benefit Plan.

2.13  “Separation from Service” shall mean the Participant’s death, retirement
or other termination of employment with the Company and all Affiliates. For
purposes of this definition, a “termination of employment” shall occur when the
facts and circumstances indicate that the Company and the employee reasonably
anticipate that no further services would be performed by the employee for the
Company and any Affiliate after a certain date or that the level of bona fide
services the employee would perform after such date (whether as an employee or
as an independent contractor), would permanently decrease to no more than 20% of
the average level of bona fide services performed (whether as an employee or as
an independent contractor) over the immediately preceding thirty-six (36)-month
period (or full period of services to the Company and all Affiliates if the
employee has been providing services to the Company less than thirty-six (36)
months).

2.14  “Years of Service” shall mean years that a Participant hereunder is
“eligible” under the W.W. Grainger, Inc. Employees Profit Sharing Plan or such
equivalent retirement program as the committee may recognize for purposes of
this Plan.

ARTICLE 3

PARTICIPATION

3.1  Eligibility to Participate. An Employee of the Company shall become
eligible to be a Participant in the Plan by designation of the Committee. The
Committee shall make such designation, specifying the effective date of the
Participant’s eligibility. The Committee shall notify each Participant of his
eligibility date. Each designated Employee shall furnish such information and
perform such acts as the Committee may require prior to becoming a Participant.

3.2  Re-Employment. Any Participant who terminates employment shall not be
eligible to participate in the Plan on re-employment unless the Committee so
determines. In such event, the Committee shall specify the effective date of the
Participant’s renewed eligibility. The Committee shall notify each re-employed
former Participant of his eligibility, of the effective date and of the
conditions of participation.

 

 

3

 

 





ARTICLE 4

DEATH BENEFITS

4.1  Death During Employment. If a Participant’s death occurs while he is in the
employ of the Company, his Beneficiary shall receive a monthly payment in an
amount equal to:

(a)  fifty percent (50%) of the Participant’s Average Monthly Earnings as
defined under the Plan on the Date Creating an Entitlement, which payments shall
commence on the first day of the month following the Participant’s death and end
as of the date on which the 120th monthly payment is made; or

(b)  for a Participant who was a Participant on the effective date of the First
Amendment of the Plan [May 8, 1995], and notwithstanding anything to the
contrary in section 8.2:

(i)  fifty percent (50%) of the Participant’s Average Monthly Earnings as
defined under the Plan on the Date Creating an Entitlement, determined without
regard to Section 2.1(b).

(ii)  which payment shall commence on the first day of the month following the
Participant’s death and end as of the later of the date the Participant would
have attained age 65 or the date on which the 120th monthly payment is made, if
the benefit so calculated would have a greater present value on the date of the
Participant’s death than the benefit calculated under paragraph (a) next above.
The Committee shall use reasonable and consistent assumptions to determine
present values.

4.2  Additional Death Benefit. The Company will maintain death benefit coverage
for each Participant in the amount of fifty thousand dollars ($50,000) under the
Company’s Group Life Insurance Plan. Payment of such benefit shall be made in
accordance with the provisions of the Group Life Insurance Plan.

4.3  Death After Retirement. If a Participant incurs a Separation from Service
on or after an Early Retirement Date, or on or after his Normal Retirement Date,
and dies after such Separation from Service, the Company will pay to his
Beneficiary a lump sum death benefit equal to one hundred percent (100%) of his
Annual Compensation as defined under the Plan on the Date Creating an
Entitlement. Such death benefit amount shall be increased to reflect estimated
federal income tax payable on such death benefit, based on the then maximum tax
rate, determined in accordance with rules established from time to time by the
Committee, provided that in no event shall the death benefit exceed two hundred
percent (200%) of Annual Compensation.

4.4  Cashout of Death Benefit Upon Retirement. If a Participant incurs a
Separation from Service on or after an Early Retirement Date, or on or after a
Normal Retirement Date, the Participant shall receive, if previously elected on
a form approved by the Committee, a lump sum benefit equal to the present value
[determined using an annualized interest rate factor of six percent (6%)] of the
death benefit that would have been payable on behalf of such Participant

 

 

4

 

 



under Section 4.3 if such Participant had died at age eighty (80), increased to
reflect estimated federal income tax as provided in Section 4.3. A Participant’s
election under this Section 4.4 shall be irrevocable and shall not be given
effect unless it is submitted to the Committee or its designee prior to the
Participant’s Separation from Service and on or before December 31, 2008;
provided that any election made on or prior to December 31, 2008 may only apply
to amounts that would not otherwise be payable during the year in which the
election is made and may not cause an amount to be paid in the year in which the
election is made that would otherwise not be paid in that year. For any
Participant who becomes covered under this Plan on or after January 1, 2009,
such designation must be made within 30 days after being designated a
Participant by the Committee. The lump sum benefit payable under this Section
4.4, if properly elected, shall be paid within ninety (90) days after the end of
the second calendar quarter in which Separation from Service occurs; provided
that such payment shall not be made earlier than six (6) months and one (1) day
after such Separation from Service. Following payment of a benefit under this
Section 4.4, no additional benefits shall be payable to or on behalf of a
Participant under this Plan.

4.5  Death After Termination of Employment. Except as provided in Section 4.3,
no benefits shall be payable to or on behalf of a Participant whose death occurs
subsequent to his Termination of Employment.

4.6  Benefit Upon Change in Control. Upon a Change in Control (as defined in
Section 2.8 of the W.W. Grainger, Inc. 2005 Incentive Plan, as may be amended
from time to time), that is also a change in the ownership or effective control
of the Company (as defined in Treasury Regulation §1.409A-3(i)(5)) for each
Participant who then has reached his Early Retirement Date or Normal Retirement
Date, the Company immediately will pay to such Participant a lump sum benefit
equal to the present value (determined using 120% of the applicable federal rate
as defined under Section 1274 of the Internal Revenue Code and published
periodically by the Internal Revenue Service) of the death benefit that would
have been payable on behalf of such Participant under Section 4.3 if such
Participant had died at age eighty (80). In determining whether a Participant
has reached his Early Retirement Date or Normal Retirement Date for purposes of
this Section 4.6, the Participant’s age and Years of Service each shall be
deemed increased by three (3) years. Following payment of a benefit under this
Section 4.6, no additional benefits shall be payable to or on behalf of a
Participant under this Plan.

ARTICLE 5

BENEFICIARIES

5.1  Designation by Participant. Each Participant may designate a Beneficiary or
Beneficiaries who shall, upon his death, receive the death benefits, if any,
payable pursuant to Sections 4.1 and 4.3. The Participant’s Beneficiary under
this Plan shall be the Beneficiary designated by the Participant in the Special
Beneficiary Designation filed under the Company’s Group Life Insurance Plan
unless the Participant files a written notice of a different Beneficiary
Designation in such form as the Committee requires. The form may include
contingent Beneficiaries. A Beneficiary Designation shall be effective when
filed during the Participant’s life, in accordance with applicable Company
procedures, and shall cancel and revoke all prior designations.

 

 

5

 

 



5.2  Payment of Benefits Upon Death - Other Beneficiary. If no primary or
contingent Beneficiary survives a Participant or if no Beneficiary Designation
is in effect upon his death, then the payments shall be made to the deceased
Participant’s spouse. If his spouse does not survive him, then payments shall be
made to the Participant’s descendants who survive him by right of
representation; or if no descendants of the Participant survive him, then to his
estate. In the event any person entitled to receive benefits in accordance with
this Section dies prior to his receipt of all of the benefits to which he is
entitled, the balance of such benefits, if any, shall be payable to the next
class of recipients.

5.3  Minors and Persons Under Legal Disability. Benefits payable to a minor or a
person under a legal disability shall be paid in a manner determined appropriate
by the Committee.

ARTICLE 6

CLAIMS PROCEDURE

6.1  Claim for Benefits. Any claim for benefits under the Plan shall be made in
writing to any member of the Committee. If such claim for benefits is wholly or
partially denied by the Committee Members, the Committee Members shall, within a
reasonable period of time, but not later than sixty (60) days after receipt of
the claim, notify the claimant of the denial of the claim. Such notice of denial
shall be in writing and shall contain:

 

(a)  the specific reason or reasons for denial of the claim,

 

(b)  a reference to the relevant Plan provisions upon which the denial is based,

 

(c)  a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary, and

 

(d)  an explanation of the Plan’s claim review procedure.

 

6.2   Request for Review of a Denial of a Claim for Benefits. Upon the receipt
by the claimant of written notice of denial of the claim, the claimant may
within ninety (90) days file a written request to the full Committee, requesting
a review of the denial of the claim, which review shall include a hearing if
deemed necessary by the Committee. In connection with the claimant’s appeal of
the denial of his claim, he may review relevant documents and may submit issues
and comments in writing.

6.3   Decision Upon Review of Denial of Claim for Benefits. The Committee shall
render a decision on the claim review promptly, but no more than sixty (60) days
after the receipt of the claimant’s request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the sixty (60)-day period shall be extended to one hundred twenty
(120) days. Such decision shall:

 

(a)  include specific reasons for the decision,

 

(b)  be written in a manner calculated to be understood by the claimant, and

 

 

 

6

 

 



(c)  contain specific references to the relevant Plan provisions upon which the
decision is based.

 

ARTICLE 7

COMMITTEE

7.1  General Rights, Powers and Duties of the Committee. The Compensation
Committee of Management shall be the Named Fiduciary and Committee responsible
for the management, operation and administration of the Plan. In addition to any
powers, rights and duties set forth elsewhere in the Plan, it shall have the
following powers and duties:

 

(a)  to adopt such rules and regulations consistent with the provisions of the
Plan as it deems necessary for the proper and efficient administration of the
Plan;

 

(b)  to enforce the Plan in accordance with its terms and any rules and
regulations it establishes;

 

(c)  to maintain records concerning the Plan sufficient to prepare reports,
returns and other information required by the Plan or by law;

 

(d)  to construe and interpret the Plan and to resolve all questions arising
under the Plan;

 

(e)  to direct the Company to pay benefits under the Plan, and to give such
other directions and instructions as may be necessary for the proper
administration of the Plan;

 

(f)  to employ or retain agents, attorneys, actuaries, accountants or other
persons, who may also be employed by or represent the Company; and

 

(g)  to be responsible for the preparation, filing and disclosure on behalf of
the Plan of such documents and reports as are required by any applicable federal
or state law.

 

7.2  Information to be Furnished to Committee. The Company shall furnish the
Committee such data and information as it may require. The records of the
Company shall be determinative of each Participant’s period of employment,
termination of employment and the reason therefor, leave of absence,
re-employment, Years of Service, personal data, and Compensation or bonus
reductions. Participants and their Beneficiaries shall furnish to the Committee
such evidence, data or information, and execute such documents as the Committee
requests.

7.3  Responsibility. No member of the Committee or of the Board of Directors of
the Company shall be liable to any person for any action taken or omitted in
connection with the administration of this Plan unless attributable to his own
fraud or willful misconduct; nor shall the Company be liable to any person for
any such action unless attributable to fraud or willful misconduct on the part
of a director, officer or employee of the Company.

 

 

7

 

 



ARTICLE 8

AMENDMENT AND TERMINATION

8.1  Amendment. The Plan may be amended in whole or in part by the Company at
any time by a resolution of the Board of Directors delivered to the Committee;
provided, however, that no amendment of the Plan adopted on or after the date of
a Change in Control shall (i) adversely affect the eligibility of any
Participant to continue to qualify as a Participant or (ii) eliminate, reduce or
otherwise adversely affect the amount or terms of benefits payable to or on
behalf of any Participant.

8.2  Right to Terminate Plan. The Company reserves the right to reduce or
terminate benefits under the Plan with regard to any or all Participants at any
time before the date of a Change in Control by a resolution of the Board of
Directors delivered to the Committee; provided however, that both before and
after a Change in Control, a Beneficiary receiving benefits payable by the Plan
shall continue to receive such benefits, and further provided, that at any time
before the date of a Change in Control, the Company may not terminate its
obligation to pay the death benefit to the Beneficiary of a Participant who:

 

(a)  already has incurred a Separation from Service after his Early or Normal
Retirement Date, or

 

(b)  is still an active Employee but has attained an Early Retirement Date.

 

The amount of the benefit payable in the event clause (b) above is applicable
shall be determined as if the date of the reduction in benefits or termination
of the Plan is a Date Creating an Entitlement. The Committee shall notify any
Participant affected by such reduction of termination or such action and its
effective date within thirty (30) days after it receives notice from the
Company. Notwithstanding the foregoing, on and after the date of a Change in
Control, the provisions of Section 4.5 shall be applicable, rather than the
foregoing provisions of this Section 8.2, with respect to participants who are
then living.

ARTICLE 9

MISCELLANEOUS

9.1  No Funding nor Guarantee. This plan is unfunded. Nothing contained in the
Plan shall be deemed to create a trust or fiduciary relationship of any kind.
The rights of Participants and of any Beneficiary shall be no greater than the
rights of unsecured general creditors of the Company. Nothing contained in the
Plan constitutes a guarantee by the Company that the assets of the Company will
be sufficient to pay any benefit to any person.

9.2  Inalienability of Benefits. The right of any Participant or Beneficiary to
any benefit or payment under the Plan shall not be subject to voluntary or
involuntary transfer, alienation, pledge, assignment, garnishment, sequestration
or other legal or equitable process. Any attempt to transfer, alienate, pledge,
assign or otherwise dispose of such right or any attempt to subject such right
to attachment, execution, garnishment, sequestration or other legal or equitable
process shall be null and void.

 

 

8

 

 



9.3  No Implied Rights. Neither the establishment of the Plan nor any
modification thereof shall be construed as giving any Participant, Beneficiary
or other person any legal or equitable right unless such right shall be
specifically provided for in the Plan or conferred by affirmative action of the
Company in accordance with the terms and provisions of the Plan.

9.4  Forfeiture for Cause. Notwithstanding any other provisions of this Plan to
the contrary, if the Participant commits one or more Forfeiting Acts during his
employment with the Company, all benefits due the Participant or his Beneficiary
shall be forfeited. This provision shall apply regardless of the date the
Company first learns of the occurrence of a Forfeiting Act.

9.5  Binding Effect. The provisions of the Plan shall be binding on the Company,
the Committee and all persons entitled to benefits under the Plan, together with
their respective heirs, legal representatives and successors in interest.

9.6  Governing Laws. The Plan shall be construed and administered according to
the laws of the State of Illinois.

9.7  Number and Gender. Whenever appropriate, the singular shall include the
plural, the plural shall include the singular, and the masculine shall include
the feminine or neuter.

 

 

 

9

 

 

 

 